                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
v.                                              )   Case No. 2:18-cr-251-WKW-WC
                                                )
JARED SMITH                                     )

                                         ORDER

       Upon consideration of Defendant Jared Smith’s Motion to Reopen Detention

Hearing (Doc. 45, filed April 4, 2019), it is

       ORDERED that a detention hearing is hereby set for April 9, 2019, at 10:00 a.m.,

in Courtroom 5A, United States Courthouse, One Church Street, Montgomery, Alabama.

       DONE this the 4th day of April, 2019.


                                   /s/ Wallace Capel, Jr.
                                   WALLACE CAPEL, JR.
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
